Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnell Devon Blount appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* United States v. Blount, No. *3823:08-cr-00375-JRS-1 (E.D.Va. Jan. 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although our calculation of Blount's total offense level under Amendment 750 is one level *382lower than the district court’s, under neither calculation is Blount eligible for a reduction of his sentence. See U.S. Sentencing Guidelines Manual % 1B1.10(b)(2)(A).